Name: 2014/392/EU: Commission Implementing Decision of 24 June 2014 on setting-up the Central European Research Infrastructure Consortium (CERIC-ERIC)
 Type: Decision_IMPL
 Subject Matter: Europe;  research and intellectual property;  technology and technical regulations;  civil law;  legal form of organisations
 Date Published: 2014-06-25

 25.6.2014 EN Official Journal of the European Union L 184/49 COMMISSION IMPLEMENTING DECISION of 24 June 2014 on setting-up the Central European Research Infrastructure Consortium (CERIC-ERIC) (2014/392/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 723/2009 of 25 June 2009 on the Community legal framework for a European Research Infrastructure Consortium (ERIC) (1) and in particular point (a) of Article 6(1) thereof, Whereas: (1) The Czech Republic, the Italian Republic, the Republic of Austria, Romania, the Republic of Serbia and the Republic of Slovenia submitted an application to the Commission requesting to set-up the Central European Research Infrastructure Consortium as a European Research Infrastructure Consortium (CERIC-ERIC). (2) The Italian Republic has been chosen by the Czech Republic, the Republic of Austria, Romania, the Republic of Serbia and the Republic of Slovenia as the Host Member State of CERIC-ERIC. (3) Each CERIC-ERIC member should contribute in kind by operating, making available and continuously upgrading one Partner Facility for a total investment value exceeding EUR 100 million and a total annual operation cost exceeding EUR 10 million. (4) The Italian Republic has provided a host contribution of EUR 5,5 million to the establishment and strengthening of CERIC-ERIC integrated operations, while considering further contributions to upgrade and strengthen CERIC-ERIC integration and operation, including training, technology transfer and communication. (5) Through the integration of national multidisciplinary analytical, synthesis and sample preparation capabilities of the Members in a unique distributed research infrastructure, CERIC-ERIC should contribute to the European Research Area. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 20 of Regulation (EC) No 723/2009, HAS ADOPTED THIS DECISION: Article 1 1. The Central European Research Infrastructure Consortium as a European Research Infrastructure Consortium (CERIC-ERIC) is hereby established. 2. The Statutes of CERIC-ERIC are set out in the Annex. These Statutes shall be kept up to date and made publicly available on the website of CERIC-ERIC and at its statutory seat. 3. The essential elements of the Statutes of CERIC-ERIC for which amendments require approval by the Commission in accordance with Article 11(1) of Regulation (EC) No 723/2009 are provided for in Articles 1, 5, 8, 9, 18, 19, 21, 24, 26 and 27. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 206, 8.8.2009, p. 1. ANNEX STATUTES OF CERIC-ERIC CHAPTER I  GENERAL PROVISIONS Article 1 Establishment, Name and Statutory Seat Article 2 Representing Entity Article 3 Accession of New Members Article 4 Observers Article 5 Objectives, Tasks and Activities Article 6 Resources Article 7 Financial Year, Annual Accounts and Budgetary Principles Article 8 Users' Access Policy Article 9 Liability CHAPTER II  GOVERNANCE Article 10 Bodies of CERIC-ERIC Article 11 General Assembly Article 12 Powers and voting majorities of the General Assembly Article 13 Executive Director Article 14 Board of Directors of Partner Facilities Article 15 International Scientific and Technical Advisory Committee Article 16 Independent Audit Expert Committee Article 17 Audit and Impact Assessment Article 18 Human Resources Policy Article 19 Intellectual Property, Confidentiality and Data policy Article 20 Technology Transfer and Relationship with Industry Article 21 Procurement Policies Article 22 Communication and Dissemination CHAPTER III  FINAL PROVISIONS Article 23 Working Language Article 24 Duration and Withdrawal Article 25 Non-Fulfilment of Obligations Article 26 Conditions for Dissolution Article 27 Winding-up and Settlement of Assets Article 28 Amendments of the Statutes Article 29 Consolidated version of the Statutes PREAMBLE The Governments of the Czech Republic, the Italian Republic, the Republic of Austria, Romania, the Republic of Serbia and the Republic of Slovenia, hereinafter referred to as the Members, CONSIDERING the interests of each Member in research areas relevant to and based on the use of synchrotron light and other microscopic probes for analytical and modification techniques, notably for materials preparation and characterisation, structural investigations and imaging in Life Sciences, Nanoscience and Nanotechnology, Cultural Heritage, Environment and Materials Sciences in general, as well as facilities having sample preparation capabilities; CONSIDERING that these research activities and techniques are a strong potential basis for scientific and technological development of the Members involved, and that an international approach at pan-European level could be a specific asset to speed-up the growth, helping to strengthen the competitiveness of the Central European Area and its contribution to the European Research Area, also by improving the quality and capability in education, technology and in the attraction of other socioeconomic returns; RECOGNISING the already existing collaborations between several of the Research Institutions operating in the Members, and the very positive results of these collaborations; TAKING INTO ACCOUNT the presence of top-level instrumentation and facilities in the mentioned research areas, in the Members referred to above and in other countries of the Central European Area; CONSIDERING that it would be of interest for each of these countries and for the construction of the European Research and Innovation Area to increase and strengthen the quality and integration of their capabilities into a common European Distributed Research Infrastructure, overcoming fragmentation and fully exploiting the Members' capabilities to outreach and attract users at world level, and to connect with capabilities and resources at international level; RECOGNISING that offering an integrated and wider set of services, by further developing and pooling the complementary capacities of these facilities and opening them to the international scientific communities by peer reviewed access, will further strengthen their Regional and European significance through the beneficial competitive impact through a common high level evaluation, benchmarking and management, on the socioeconomic and educational development of the entire Region, and through the prevention of brain drain and contribution to possible further industrial developments; CONSIDERING the Regulation (EC) No 723/2009 which provides a common legal framework for European Research Infrastructure Consortia (ERIC), hereinafter referred to as the Regulation; RECOGNISING that the Regulation represents an appropriate legal framework for a strengthened cooperative undertaking; CONSIDERING that, based on the Memorandum of Understanding For the Establishment of an European Research Infrastructure Consortium (ERIC) of Analytical Research Infrastructures  Central European Research Infrastructure Consortium  CERIC-ERIC  signed on the occasion of the meeting of the Salzburg Group of the Research Ministers on 26 June 2011, the interested Members have agreed on setting up of a Working Group with the task of carrying out all the preparatory activities needed for the establishment of an ERIC; HAVING EXAMINED the report produced by this Working Group which, inter alia, confirms that the Regulation represents the most appropriate legal framework for their cooperative undertaking; CONSIDERING the support given to the CERIC-ERIC concept by the Salzburg Group of the Central European Research Ministers in the meeting of Bregenz, 26 June 2011, and the declaration committing the Members to propose the start of CERIC-ERIC, signed in Vienna on 31 August 2012; CONSIDERING the support given to the CERIC-ERIC concept by the Trieste Declaration adopted at the Central European Initiative's (CEI) Ministerial Meeting on Science and Technology in 2011, reconfirmed in the meeting of 19 September 2012; WHEREAS the members request the European Commission to set up CERIC-ERIC as a European Research Infrastructure Consortium (ERIC) legal entity, HAVE AGREED AS FOLLOWS: CHAPTER I GENERAL PROVISIONS Article 1 Establishment, Name and Statutory Seat 1. There shall be a distributed European Research Infrastructure called the Central European Research Infrastructure Consortium, hereinafter referred to as CERIC-ERIC. 2. CERIC-ERIC shall have its Statutory Seat in Trieste, Italy. The General Assembly shall consider every five years whether the Statutory Seat shall remain in the same country or be transferred to the territory of another Member. The Member where the Statutory Seat is located shall ensure through a Representing Entity, as set out in Article 2, the resources for the common central operational activities of CERIC-ERIC including any funding needed to this end, in accordance with Article 6. Article 2 Representing Entity 1. Each Member may appoint one Representing Entity, being a public entity, including regional or private entities with a public service mission, according to paragraph 3, for the discharge of specific rights and obligations that have been delegated exclusively in direct connection with the scope and activities of CERIC-ERIC. 2. The Representing Entity shall be an Institution that can support the scientific/technical operation of CERIC-ERIC including the provision of access to one facility (Partner Facility) of which it has ownership and which has the scientific and technical capability to contribute to the common strategic objectives, purposes and access capabilities as set out in Articles 5 and 6. 3. Each Member shall inform the General Assembly of any change of its Representing Entity, of the specific rights and obligations which have been delegated to it, of the termination of the appointment or of other relevant changes, if any. The General Assembly shall adopt internal rules specifying the scope of the activities and the role of the Representing Entities in particular as concerns the procedures for the provision of in-kind contributions. 4. Each Member or Representing Entity shall propose for approval by the General Assembly one facility as Partner Facility. The Partner Facility within the Representing Entity shall be clearly defined in order to respond adequately to the commitments deriving from the participation in the scientific and technical activities of CERIC-ERIC. 5. The Partner Facility shall be evaluated according to the procedure set out in Article 12(3)(h) and shall be the single national reference point to stimulate and support the access and the outreach to researchers and technicians as well as their international training and benchmarking. Article 3 Accession of New Members 1. CERIC-ERIC shall be open to accession of new Members having at their disposal an excellent analytical facility or sample preparation capabilities, according to Article 5(1) and Article 5(2) that can be used to develop, and/or make available appropriate technical and scientific expertise and resources, and apply the open-access policy. 2. The accession of new Members shall be subject to approval by the General Assembly. 3. The General Assembly shall define criteria and evaluation procedures for the acceptance of a Partner Facility of a new Member. Article 4 Observers 1. Member States of the European Union, third countries and intergovernmental organisations may become Observers in CERIC-ERIC through specific agreements subject to approval by the General Assembly as provided for in Article 12(3)(a). 2. Observers shall be: (a) countries or intergovernmental organisations, in particular when they intend to apply for full membership while still developing appropriate Partner Facilities; (b) countries or intergovernmental organisations involved in joint projects with specific scope and time perspective. 3. Each Observer may appoint one representative to attend the General Assembly without voting rights. Article 5 Objectives, Tasks and Activities 1. CERIC-ERIC's objective shall be to contribute to European top-level research and technological development and demonstration programs and projects, thus representing an added value for the development of the European Research Area (ERA) and to its innovation potential, while stimulating beneficial impact on the scientific, industrial and economic development. 2. CERIC-ERIC shall further the integration of national multidisciplinary analytical, synthesis and sample preparation capabilities of Partner Facilities operating mainly in the Central European Area, into a unique, EU-level Distributed Research Infrastructure, open to researchers at world level. CERIC-ERIC shall provide, through an international access and peer review system, free open access based on merit and on available resources, and optimum use of resources and know-how available, upon proposal by the Members. 3. CERIC-ERIC may carry out limited economic activities, provided that they are closely related to its principal task and that they do not jeopardise the achievement thereof. 4. In order to achieve its objectives, CERIC-ERIC shall in particular: (a) exploit the full scientific potential of the Central European Area in the synchrotron light and other microscopic probes for analytical and modification techniques, notably for materials preparation and characterisation, structural investigations and imaging in Life Sciences, Nanoscience and Nanotechnology, Cultural Heritage, Environment and Materials Sciences. This shall be achieved by collaborating closely with user communities, by developing and making available a suite of complementary sources and instruments, efficient service and optimum conditions for users and by outreaching activities for new potential users; (b) offer free open access to users selected by international peer review on the basis of quality. This approach shall be implemented to sustain in the participating Members the capability of improving the value, quality and effectiveness of their research communities in an international cooperation/competition approach; (c) make optimum use of resources and know-how by coordinating research and development of relevant technologies, by promoting and coordinating joint training of scientific and technical personnel and young researchers, and by collaborating with neighbouring communities and industry; (d) develop a common strategy and policy for intellectual property and know-how protection and exploitation, fostering the support to industrial developments and users; (e) ensure an efficient internal and external communication, coordinating promotion, outreach and marketing activities; (f) apply for funding. Article 6 Resources 1. Resources made available to CERIC-ERIC shall consist of: (a) contributions in-kind by the Members or Representing Entities for ordinary activities of CERIC-ERIC. On consensus of the General Assembly, financial contributions by the Members or Representing Entities may also be made where the conditions and limits provided for in Article 12 are met; (b) contributions in-kind and/or financial contributions by Members, Observers and/or other public or private entities for specific projects of CERIC-ERIC. The General Assembly shall approve specific projects and related liabilities pursuant to Article 9. Specific accounting provisions for the in-kind contributions shall apply; (c) financial grants, supports, contributions from research and development activities. The General Assembly shall adopt rules and procedures for the use of revenue from external contracts and contributions, approved by the General Assembly in accordance with Article 12(3)(l), in particular from EU funded activities; (d) revenues from limited economic activities. CERIC-ERIC may carry out limited economic activities such as joint development of commercial services. These services must be financially self-sustainable and cover initial investments to the extent and duration used for the services. Revenues shall be accounted for separately; (e) other entries and financial resources. In order to develop specific activities or projects falling within the scope of Article 5, CERIC-ERIC may take out loans, subject to the General Assembly's approval with qualified majority of the Members, as set out in Article 12; (f) gratuities and grants such as those from charities, lottery funds, no-profit entities. Subject to approval by the General Assembly, CERIC-ERIC shall be entitled to accept grants, special contributions, gifts, donations and other payments from any natural person or legal entity such as charity or a lottery fund for the tasks and activities set out in the Statutes. 2. Resources available to CERIC-ERIC shall solely be used for performing the tasks and activities set out in Article 5. 3. The capabilities of CERIC-ERIC shall be based on in-kind contributions by the Members or Representing Entities to fulfil the common scope. Such contributions, including sharing and opening access to facilities, specialised technical capacities and capabilities, and training, shall be evaluated and accounted for in order to credit their value as in-kind contributions to CERIC-ERIC. 4. In addition, instrumental and other in-kind contributed resources may include access time to instruments, seconded personnel, and any other type of resource as agreed by the Members or Representing Entities. The General Assembly shall establish a common accounting system and rules for the acceptance of in kind-contributions, and their estimates, their cost evaluation and credit assessment. The value of these in-kind contributions shall be part of the annual budget and included in the corresponding financial reports. Article 7 Financial Year, Annual Accounts and Budgetary Principles 1. The financial year shall run from 1 January to 31 December. The annual accounts shall include the agreed value of in-kind contributions received and other revenue provided for in Article 6. 2. The annual accounts and the annual budgets shall be approved by the General Assembly. The annual accounts shall be approved within four months or, in exceptional circumstances, six months, after the end of the financial year. The annual accounts shall be accompanied by a report on budgetary and financial management of the financial year. 3. CERIC-ERIC shall be subject to the requirements of relevant national laws and regulations as regards preparation, filing, auditing and publication of the accounts. 4. CERIC-ERIC shall keep account of in-kind and financial contributions and expenses and shall ensure sound financial management aiming at achieving a balanced budget. 5. VAT, Excise Duty and other exemptions granted, based on Articles 143(1)(g) and 151(1)(b) of Council Directive 2006/112/EC (1) and in accordance respectively with Articles 50 and 51 of Council Implementing Regulation (EU) No 282/2011 (2), and on Article 12 of Council Directive 2008/118/EC (3), shall only apply to purchases made by CERIC-ERIC as well as to those made by each Member, in direct connection with and for the official and exclusive use of CERIC-ERIC, provided that such purchase is made solely for the non-economic activities of CERIC-ERIC in line with its activities. VAT exemptions shall be limited to purchases exceeding the value of EUR 300. 6. CERIC-ERIC shall record the costs and revenues of its economic activities separately and shall charge market prices for them, or, if these cannot be ascertained, full costs plus a reasonable margin. These activities shall not be covered by tax exemptions. Article 8 Users' Access Policy 1. CERIC-ERIC shall offer external users free open access to the scientific utilities available at the Partner Facilities, through a common entry point and selection based on international peer-review system, using solely the criteria of scientific quality of the proposed experiments, thus developing an ERA open Operation mode striving to attract the best international users. To this end CERIC-ERIC shall take every possible action to ensure free open access to the scientific utilities. 2. Users requiring and accessing technical and/or scientific services on a proprietary basis and/or for training and education may also be accepted if not in conflict with the open access policy and shall pay the appropriate cost of the services. 3. The General Assembly shall establish strategies and procedures for the User Access Policy for both non-proprietary and proprietary research. Article 9 Liability 1. CERIC-ERIC shall be liable for its debts. 2. The financial liability of the Members, or their Representing Entities, for the debts of CERIC-ERIC shall be limited to their respective annual contributions to CERIC-ERIC. 3. CERIC-ERIC shall take appropriate insurances to cover the risks specific to the construction and operation of the CERIC-ERIC infrastructure. 4. The liabilities related to specific projects carried out within CERIC-ERIC on behalf of one or more Members and/or Observers shall be established by the General Assembly. The General Assembly shall define liability on other issues which may be connected for example to the use of in-kind contributions, including those coming from Observers and external funding entities. CHAPTER II GOVERNANCE Article 10 Bodies of CERIC-ERIC CERIC-ERIC governing bodies shall be the General Assembly, the Executive Director, the Board of Directors of Partner Facilities and the International Scientific and Technical Advisory Committee (ISTAC). Article 11 General Assembly 1. Each Member shall be represented in the General Assembly by up to two delegates. The delegates shall be appointed by the Member for a term of three years. The term of the delegates may be renewed three months before the end of their term. Each Member shall inform without delay the Chair of the General Assembly in writing of any appointment or termination of appointment of its delegates. If one or both delegates of a Member are unable to attend a meeting and need to be represented by another authorised individual, a written notification shall be sent by the Member concerned, in accordance with the General Assembly's rules of procedure, to the Chair of the General Assembly in advance of the meeting. 2. Delegates may be accompanied by advisors and experts in accordance with the General Assembly's rules of procedure. 3. Each Member shall have a single indivisible vote and is represented when at least one delegate is present in person or by teleconference according to the General Assembly rules of procedure. 4. The Chair of the ISTAC provided for in Article 15 shall attend the meetings of the General Assembly in an advisory capacity. 5. The meeting of the General Assembly shall be validly convened if two thirds of the Members are represented. If this condition is not fulfilled, a repeat meeting of the General Assembly with the same agenda shall be called as soon as possible in accordance with the rules of procedure of the General Assembly. Except for matters specified in Article 12(2) and (3), in a repeat meeting of the General Assembly the quorum shall be considered met if at least half of the Members are represented. 6. The Chair of the General Assembly shall be elected amongst the delegates by a qualified majority as set out in Article 12, for a three years term. A Vice-Chair may be appointed with the same majority upon proposal by the Chair and will have the same term as the Chair. In the case of absence of the Chair and the Vice-Chair, the General Assembly shall be chaired by its most senior delegate in length of term of appointment. 7. Decisions of the General Assembly shall be taken in accordance with Article 12. 8. The General Assembly shall meet at least once a year. The General Assembly shall also be convened at the request of at least three Members, or of the Executive Director, if it is required in the interest of CERIC-ERIC. 9. The General Assembly shall draw up its own rules of procedure in compliance with the Statutes. 10. The cost of participation to the General Assembly shall be borne by the Members or their Representing Entities. 11. Local organisation costs of the General Assembly meetings shall be considered as an in-kind contribution by the Member hosting the meeting. Article 12 Powers and voting majorities of the General Assembly 1. The General Assembly shall be the highest governing body of CERIC-ERIC and shall decide CERIC-ERIC policy in scientific, technical and administrative matters. The General Assembly shall issue appropriate instructions to the Executive Director. 2. The General Assembly shall decide by consensus any proposal for an amendment to the Statutes in accordance with the procedure laid down in the Regulation. 3. The following matters shall require the approval by the General Assembly by a qualified majority of two thirds of Members having voting rights: (a) accession of new Members and the status of Observers; (b) proposals for cash contribution by Members subject to limits and conditions indicated by each Member; (c) organisational and functional structure of CERIC-ERIC; (d) General Assembly's rules of procedure; (e) financial rules as well as any other rules and procedures for the implementation of provisions of the Statutes; (f) appointment of the Chair and members of the International Scientific and Technical Advisory Committee; (g) taking out of loans; (h) approval or refusal of a specific Facility indicated by a Member as a Partner Facility, based on the evaluation by the ISTAC or by an ad hoc International Evaluation Committee; (i) appointment or termination of the appointment of the Executive Director and attributions of powers; (j) termination of the participation to CERIC-ERIC of a Member not fulfilling its obligations; (k) winding-up of CERIC-ERIC and the settlement of assets; (l) approval of external contracts and contributions. 4. The following matters shall require the approval by the General Assembly by a qualified majority of two thirds of the Members present and having voting rights: (a) election of the Chair and Vice-Chair of the General Assembly; (b) adoption of the scientific and the technical program of CERIC-ERIC; (c) adoption of the annual ordinary activities program and budget of CERIC-ERIC; (d) adoption of specific projects and related budgets; (e) agreement of credited values for in-kind contributions; (f) adoption of the Annual Activity Report; (g) closure of annual accounts; (h) establishment of advisory Committees or other Bodies. 5. Except where otherwise provided in the Statutes, all other decisions of the General Assembly shall be taken by a majority of the Members present and voting. 6. Each Member shall have one vote in the General Assembly, under condition that Member States of the European Union or associated countries shall hold jointly at all times the majority of the voting rights. Abstentions shall not be taken into account for achieving the majority of votes. In case of a tie, the vote of the Chair of the General Assembly shall prevail. 7. The General Assembly shall also have such other powers and perform such other functions as may be necessary for the achievement of the objectives of CERIC-ERIC. Article 13 Executive Director 1. The Executive Director shall be appointed by the General Assembly. 2. The Executive Director shall be the executive body of CERIC-ERIC and the legal representative of CERIC-ERIC. The Executive Director shall be responsible for the day-to-day management of CERIC-ERIC and shall attend the General Assembly meetings in a consultative capacity. 3. The Executive Director shall submit to the General Assembly: (a) the annual report on CERIC-ERIC activities; (b) in consultation with the ISTAC and/or any other Advisory Body the proposed annual scientific and technical program of CERIC-ERIC together with a description of the contributions in kind which will be provided by each Member; (c) the proposed budget of CERIC-ERIC for the coming financial year in accordance with the financial rules, including the accounting of the in-kind contributions for the ordinary activities and the specific projects; (d) the accounts for the preceding financial year; (e) any other item to be discussed and approved by the General Assembly. Article 14 Board of Directors of Partner Facilities 1. The Board of Directors of Partner Facilities shall consist of the Directors of the Partner Facilities nominated by the Members or Representing Entities. 2. The Board of Directors of Partner Facilities shall elect its Chair amongst its members. 3. The Board of Directors of Partner Facilities shall oversee the coordination of the implementation of the strategies approved by the General Assembly. It shall maintain coherence and consistency across CERIC-ERIC and collaboration between the Members. 4. The Board of Directors of Partner Facilities shall be consulted by the Executive Director on all proposals to be submitted to the General Assembly relating to: (a) the proposed annual scientific and technical program of CERIC-ERIC together with the contributions in kind which will be provided by each Member; (b) the proposed budget of CERIC-ERIC for the coming financial year in accordance with the financial rules, including the accounting of the in-kind contributions for the ordinary activities and the specific projects. 5. The modalities for the operation of the Board of Directors of Partner Facilities shall be set out in rules of procedure to be adopted by the General Assembly. Article 15 International Scientific and Technical Advisory Committee (ISTAC) 1. The General Assembly shall appoint in accordance with Article 12 the ISTAC members that shall be outstanding personalities in the fields relevant to CERIC-ERIC, whose number shall be defined by the General Assembly. 2. Unless exceptional circumstances arise, the ISTAC shall amongst its members propose a Chair to be appointed by the General Assembly. 3. The ISTAC shall provide independent advice to the General Assembly and the Executive Director on all strategic issues as well as on the scientific and technical activities carried out by CERIC-ERIC. 4. The ISTAC shall, in particular, evaluate proposals for new Partner Facilities, and the operation of existing ones, advising the General Assembly on acceptance and continuation. 5. The costs of the functioning of the ISTAC shall be borne by the Members on an equal basis, or by CERIC-ERIC budget. Article 16 Independent Audit Expert Committee 1. An Independent Audit Expert Body shall be established by the General Assembly to certify that purchases acquired for use as in-kind contributions, that are included by the General Assembly in the Annual Budget of CERIC-ERIC, comply with the requirements set out in Article 7(5). 2. The members of the Independent Audit Expert Committee shall be appointed by the General Assembly for terms of three years non-renewable. 3. The Independent Audit Expert Committee shall be assisted by technical experts and shall provide a report of its findings at each meeting of the General Assembly. Article 17 Audit and Impact Assessment 1. CERIC-ERIC accounts and the overall budgets and values of the in-kind contributions for its activities shall be certified by independent auditors appointed by the General Assembly. The costs of these audits shall be borne by CERIC-ERIC. 2. CERIC-ERIC shall proceed to the periodical evaluation of the quality of its scientific activities, and the assessment of its impact on the European Research Area, on the Regions hosting its Partner Facilities and at international level. This shall take into account both the performance of CERIC-ERIC as a consortium and of the single Partner Facilities. Article 18 Human Resources Policy 1. CERIC-ERIC shall ensure equal treatment and opportunities for its personnel and shall support mobility between the Partners and in general within the Central European Area or beyond. CERIC-ERIC shall endeavour to attract junior staff such as students, researchers and technicians for training in an internationally-open environment. 2. In general, staff needed for carrying out CERIC-ERIC activities shall be seconded to CERIC-ERIC by the Members or Representing Entities, Observers or other collaborating institutions. 3. The costs related to seconded staff shall be borne by the seconding Member or Representing Entity and save exceptional cases be accounted for as part of the in-kind contribution. Secondments related to specific projects or for training purposes may also be accounted for in accordance with the specific project modalities. 4. The policy and internal rules for hiring of staff by CERIC-ERIC shall be defined by the General Assembly and based on fixed term contracts. Article 19 Intellectual Property, Confidentiality and Data policy 1. The term Intellectual Property (IP) shall be understood in accordance with Article 2 of the Convention Establishing the World Intellectual Property Organization signed on 14 July 1967. 2. The exchange and integration of intellectual property between Members or Representing Entities shall be subject to internal rules approved by the General Assembly aiming at improving the added value of IP and impact on the regional and EU economies. The internal rules shall also address terms of confidentiality of the exchanged data. 3. IP generated as a result of activities funded by CERIC-ERIC shall be the property of CERIC-ERIC. 4. CERIC-ERIC shall comply with applicable legislation on data and privacy protection. Article 20 Technology Transfer and Relationship with Industry CERIC-ERIC, as a distributed facility, shall act as a focal point for European industry by: (a) providing R&D outreach and collaboration with industry, e.g. joint developments, prequalification through prototyping; (b) enhancing the economic effect of individual Members or Representing Entities by building synergies and commonalities in the knowledge and technology transfer; (c) underlining industry's involvement and opportunities; (d) stimulating and supporting spin-off industries from Research. Article 21 Procurement Policies CERIC-ERIC Procurement Policy shall be based on the principles of transparency, non-discrimination, and competition, taking into account the need of ensuring that bids fulfil the best technical, financial and delivery requirements, while providing advanced notification to industry about required specifications for the realisation of advanced components and systems. Article 22 Communication and Dissemination 1. CERIC-ERIC tasks and activities aim at strengthening European research and its communication and dissemination activities shall support this strategic approach. 2. CERIC-ERIC shall promote the dissemination of scientific publications and scientific-technical knowledge resulting from its activities to the scientific community, the industrial environment and the general public. 3. CERIC-ERIC shall, where appropriate, interact with relevant policy makers in order to advance its objectives. CHAPTER III FINAL PROVISIONS Article 23 Working Language The working language of CERIC-ERIC shall be English. Article 24 Duration and Withdrawal 1. CERIC-ERIC shall be established for an initial period of 10 years and shall be automatically extended for successive 10-year periods. 2. Members may withdraw from CERIC-ERIC after an initial period of five years of membership giving in writing one year of advance notice. Any withdrawal shall take effect at the end of the financial year following that in which notice is given or at such later date as the Member may propose. 3. A withdrawing Member shall remain bound in respect of all pending obligations and undertakings towards CERIC-ERIC and third parties at the time the withdrawal has taken effect and of any compensation for damages at the charge of CERIC-ERIC due to decision or acts accruing prior to its withdrawal. Article 25 Non-Fulfilment of Obligations If a Member fails to fulfil its main obligations under the Statutes, it shall cease to be a member of CERIC-ERIC after a decision of the General Assembly taken by a qualified majority of two thirds of Members having voting rights. The defaulting Member shall have no voting rights in the defaulting decision. Article 26 Conditions for Dissolution CERIC-ERIC shall be dissolved as a result of: (a) withdrawal of one or more Members by effect of which the requirements of the Regulation can no longer be met; (b) the impossibility of achieving the objectives of CERIC-ERIC; (c) a mutual agreement of the Members. Article 27 Winding-up and Settlement of Assets 1. In case of dissolution of CERIC-ERIC, CERIC-ERIC shall remain bound in respect of all pending obligations and undertakings towards third parties. 2. The winding-up of CERIC-ERIC as a result of one of the conditions of dissolution listed in Article 26, shall require a decision of the General Assembly taken by a qualified majority of two thirds of all the Members having voting rights and notified to the European Commission according to Article 16 of the Regulation. Such decision shall at least specify: (a) number of liquidators and rules of functioning of the liquidator board in case of plurality of liquidators; (b) appointment of the liquidators and indication of the liquidators who shall be legal representative of the winding-up CERIC-ERIC; (c) the criteria of the winding-up, including the possible transfer of activities to another legal entity, and the powers of the liquidators. Article 28 Amendments of the Statutes Proposals for amendments of the Statutes shall be adopted by the General Assembly by consensus and submitted to the Commission in accordance with Article 11 of the Regulation Article 29 Consolidated version of the Statutes The Statutes shall be kept up to date and made publicly available on the website of CERIC-ERIC and at its statutory seat. Any amendment to the Statutes shall be clearly indicated with a note specifying whether the amendment concerns an essential or non-essential element of the Statutes in accordance with Article 11 of the Regulation and the procedure followed for its adoption. (1) Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (OJ L 347, 11.12.2006, p. 1). (2) Council Implementing Regulation (EU) No 282/2011 of 15 March 2011 laying down implementing measures for Directive 2006/112/EC on the common system of value added tax (OJ L 77, 23.3.2011, p. 1). (3) Council Directive 2008/118/EC of 16 December 2008 concerning the general arrangements for excise duty and repealing Directive 92/12/EEC (OJ L 9, 14.1.2009, p. 12).